                   Case 18-12655-CSS             Doc 1028        Filed 08/05/19        Page 1 of 2



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :         Chapter 11
                                                             :
                                                             :         Case No. 18-12655 (CSS)
LBI MEDIA, INC., et al.                                      :
                                                             :         (Jointly Administered)
                  Debtors.1                                  :
                                                             :         Re: Docket No. 996
------------------------------------------------------------ x

                              ORDER (I) EXTENDING
             THE EXCLUSIVE PERIODS AND (II) GRANTING RELATED RELIEF

                    Upon the motion (the “Motion”)2 of the above-captioned debtors for entry of an

order, pursuant to section 1121(d) of title 11 of the United States Code, for an order extending

the Debtors’ exclusive periods in which to file a chapter 11 plan and solicit acceptances thereof,

all as more fully set forth in the Motion; and this Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated February 29, 2012; and consideration of the Motion and the requested relief being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to

the parties listed therein, and it appearing that no other or further notice need be provided; and



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: LBI Media, Inc. (8901); Liberman Broadcasting, Inc. (8078); LBI Media Holdings, Inc.
(4918); LBI Media Intermediate Holdings, Inc. (9635); Empire Burbank Studios LLC (4443); Liberman
Broadcasting of California LLC (1156); LBI Radio License LLC (8905); Liberman Broadcasting of Houston LLC
(6005); Liberman Broadcasting of Houston License LLC (6277); Liberman Television of Houston LLC (2887);
KZJL License LLC (2880); Liberman Television LLC (8919); KRCA Television LLC (4579); KRCA License LLC
(8917); Liberman Television of Dallas LLC (6163); Liberman Television of Dallas License LLC (1566); Liberman
Broadcasting of Dallas LLC (6468); and Liberman Broadcasting of Dallas License LLC (6537). The Debtors’
mailing address is 1845 West Empire Avenue, Burbank, California 91504.
2
    Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Motion.




RLF1 21791473V.1
                   Case 18-12655-CSS     Doc 1028      Filed 08/05/19     Page 2 of 2



this Court having reviewed the Motion; and this Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and it

appearing that the relief requested in the Motion is in the best interests of the Debtors, their

estates, creditors, and all parties in interests; and upon all of the proceedings had before the Court

and after due deliberation and sufficient cause appearing therefor,

                    IT IS HEREBY ORDERED THAT:

                    1.   The Motion is granted as provided herein.

                    2.   Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive Filing

Period is extended through and including November 16, 2019.

                    3.   Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive

Solicitation Period is extended through and including January 15, 2020.

                    4.   The extension of the Exclusive Periods granted herein are without

prejudice to such further requests that may be made pursuant to section 1121(d) of the

Bankruptcy Code by the Debtors or any party in interest, for cause, upon notice and hearing.

                    5.   The Debtors are authorized to take all steps necessary or appropriate to

carry out this order.

                    6.   This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, or enforcement of this Order.




          Dated: August 5th, 2019
                                                CHRISTOPHER S. SONTCHI
          Wilmington, Delaware
                                                UNITED STATES BANKRUPTCY JUDGE
                                                  2
RLF1 21791473V.1
